                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 DIANTE ROMAN DIXON                                                                     PLAINTIFF

 V.                                                 CIVIL ACTION NO. 3:18-CV-453-DPJ-FKB

 WARDEN C. NASH                                                                      DEFENDANT

                                              ORDER

       This habeas petition under 28 U.S.C. § 2241 is before the Court on the Report and

Recommendation [12] entered by United States Magistrate Judge F. Keith Ball. Petitioner

Diante Roman Dixon challenges the computation of his sentence, arguing that the Bureau of

Prisons failed to give him credit for the time spent in custody prior to his federal sentencing.

Finding that Dixon received pre-sentence time credit against a state sentence, Judge Ball

concluded that Dixon could not receive time credit for the same period against his federal

sentence under 18 U.S.C. § 3585(b). R&R [12] at 2. Accordingly, Judge Ball found that Dixon

failed to show that he is being held “in violation of the Constitution or laws or treaties of the

United States,” 28 U.S.C. § 2241(c)(3), and therefore recommended that habeas relief be denied,

R&R [12] at 3. Dixon failed to file objections to the Report and Recommendation, and the time

to do so has now expired.

       Because the Court agrees with its conclusions, the Court adopts the unopposed Report

and Recommendation [12] as the opinion of the Court. Petitioner Diante Roman Dixon’s habeas

petition is denied. A separate judgment will be entered in accordance with Federal Rule of Civil

Procedure 58.

       SO ORDERED AND ADJUDGED this the 22nd day of May, 2019.

                                               s/ Daniel P. Jordan III
                                               CHIEF UNITED STATES DISTRICT JUDGE
